United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-41297
                          Conference Calendar



JAMES EARL BREWSTER,

                                      Plaintiff-Appellant,

versus

UPENDRA KATRAGADDA; ET AL.,

                                      Defendants,

UPENDRA KATRAGADDA; DEBRA GREEN;
ARUSHA JONES; C. STEPNER; JANIE COCKRELL,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 3:02-CV-420
                         --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     James Earl Brewster, Texas prisoner # 664663, proceeding pro

se and in forma pauperis (IFP), appeals the district court’s

dismissal of his 42 U.S.C. § 1983 civil rights action against

Texas Department of Criminal Justice-Institutional Division

officials.     He argues that the defendants failed to protect him

from being attacked by a fellow inmate.    Brewster has not shown

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41297
                                  -2-

that the officials ignored his request to be moved, nor has he

shown that the officials perceived the alleged threat as posing a

substantial risk of serious harm.     Accordingly, Brewster has

failed to show that the defendants acted with deliberate

indifference.     See Farmer v. Brennan, 511 U.S. 825, 837 (1994);

Velasquez v. Woods, 329 F.3d 420, 421 (5th Cir. 2003).

     Brewster’s appeal is without arguable merit and is thus

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).     Accordingly, we DISMISS his appeal as frivolous.   5TH CIR.

R. 42.2.    The dismissal by the district court and the dismissal

of this appeal as frivolous both count as strikes under 28 U.S.C.

§ 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).     Brewster is WARNED that if he accumulates three

strikes under 28 U.S.C. § 1915(g), he will not be able to proceed

IFP in any civil action or appeal filed while he is incarcerated

or detained in any facility unless he is under imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.